DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 4, 5, 8, 9 and 11 are rejected under 35 U.S.C. 102 (a)(1)(a)(2) as being anticipated by Lin (US Publication 2019/0333454).    
Regarding independent claim 1, Lin teaches a method of:
driving a display layer disposed between a viewing surface including a light-transmissive electrode and a second surface on the opposed side of the display layer from the viewing surface, the second surface including a driving electrode, the display layer including an electrophoretic medium comprising a fluid and first, second, third and fourth types of particles dispersed in the fluid (Lin illustrates in Fig. 1, at least four types of particles (labeled 1-4) which can display different color states.  The particles are located in an electrophoretic medium comprising a liquid and located between a light transmissive common electrode, 11 (located at a first/viewing surface side of a display layer) and a driving (pixel) electrode (located at a second surface side of a display layer), 12.  ([0069, 0070, 0074]));
wherein the first, second, third and fourth types of particles have respectively first, second, third, and fourth optical characteristics differing from one another, the first and third types of particles having charges of a first polarity and the second and fourth types of particles having charges of a second polarity, opposite the first polarity, and the first and third types of particles do not have the same charge magnitudes, and the second and fourth types of particles do not have the same charge magnitudes (The first, second, third and fourth types of particles represent colors (optical characteristics) Black, Yellow, Red and White.  Furthermore, Black has a high positive charge (magnitude), Yellow, a high negative charge, Red, a low positive charge and White, a low negative charge. [0069]);
the method comprising the following steps in order:
(i)  applying a first electric field having a high magnitude and the first or second polarity to drive the first or second types of particles towards the viewing surface, thereby causing the display layer to display the first or second optical characteristic at the viewing surface (See Fig. 26 (t25) and Fig. 3(b), applying a high positive charge (VH1, +15V) driving the first particle (black) towards the viewing surface ([0076]));
(ii) applying a second electric field having the high magnitude and a negative polarity (Combination of Figs. 26 and 35, illustrate applying a second electric field having a high negative polarity (t32, VH2, -15V));
(iii) applying a shaking pulse including at least four periods of the high magnitude electric field at the first polarity and at least four periods of the high magnitude electric field at the second polarity (Figs. 26/35 illustrate applying a shaking pulse having at least four period of high magnitude at the first polarity (VH1) and at least four periods of high magnitude at the second polarity (VH2).  See also, [0071]);
(iv) applying a third electric field having the high magnitude and the same polarity as step (i) to again drive the first or second types of particles towards the viewing surface, thereby causing the display layer to again display the first or second optical characteristic at the viewing surface (Fig. 26 illustrates, at time t26, applying a third electric field of high magnitude (VH1) to again display, black);
(v) applying a fourth electric field having a low magnitude and a polarity opposite to step (iv) to drive the fourth or third types of particles towards the viewing surface, thereby causing the display layer to display the fourth or third optical characteristic at the viewing surface (At time, t27, Lin illustrates applying a fourth electric field having a magnitude of VL2, to drive the white particles towards the viewing surface.  See also Fig. 3-3 for transistion from t26 to t27).
Regarding dependent claim 2, Lin teaches the method of claim 1, wherein:
the first electric field is applied for a longer time than the second electric field, and the third electric field is applied for a longer time than the second electric field (See combination of Figs. 26 and 35).
Regarding dependent claim 4, Lin teaches the method of claim 1, wherein:
the magnitude of the fourth electric field is less than 50 per cent of the magnitude of the third electric field (The magnitude of the third electric field is 15V ([0076]) and the magnitude of the field to switch to white (Fig. 26) is -3V ([0196]) or -5V, Fig. 29-3).
Regarding dependent claim 5, Lin teaches the method of claim 1, wherein:
only the fourth or the third optical characteristic is displayed after completion of step (v) (Lin teaches a white state in [0214] in reference to [0097]).
Regarding dependent claim 8, Lin teaches the method of claim 1, wherein:
each period of the shaking pulse is applied for less than 80 ms (Lin teaches in [0071] a period duration of the shaking pulse lasting 40 msecs).
Regarding dependent claim 9, Lin teaches the method of claim 1, wherein:
each period of the shaking pulse is applied for about 40 ms (Lin teaches in [0071] a period duration of the shaking pulse lasting 40 msecs).
Regarding dependent claim 11, Lin teaches the method of claim 1, wherein:
each electric field is applied in a direction that is substantially perpendicular to the direction of Earth’s gravity (Depending on the orientation of the display device, the electric field would be substantially perpendicular to the direction of Earth’s gravity).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Publication 2019/0333454). 
Regarding dependent claim 3, although Lin teaches the method of claim 1, Lin does not explicitly teach, wherein:
(each of steps (i)-(v) are repeated), 
However, Lin does teach throughout the specification of repeating waveforms and the ability to repeat at least four steps in [0134-0144, 0195] and indicates the driving method provides the display with better tolerance of structural variations 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method taught by Lin in relation to Figs. 26/35 as detailed in claim 1, to including repeating steps i-v, as suggested by Lin to provide better tolerance of structural variations
Regarding dependent claim 6, although Lin teaches the method of claim 1, Lin does not explicitly teach, wherein:
the first electric field is applied for more than 400 ms
However, Lin teaches in [0103, 0154, 0196] providing longer positive waveforms more than 200 msecs as part of a driving method.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of claim 1 as taught by Lin, to have the first electric field applied for more than 400 ms, as suggested by Lin to make a color more intense ([0103, 0154]).
Regarding dependent claim 7, although Lin teaches the method of claim 1, Lin does not explicitly teach, wherein:
the second electric field is applied for more than 100 ms
However, Lin teaches in [0130] of providing a high magnitude, negative polarity waveforms of more than 100 msecs. See t9, which is similar to the second (high magnitude, negative polarity) electric field of Fig. 35.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of claim 1 as taught by Lin, to have the second electric field applied for more than 100 ms, as suggested by Lin to make the display device have better tolerance of structural variations ([0144]).

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Publication 2019/0333454) in view of Amundson (US Publication 2011/0199671).
Regarding independent claim 12, Lin teaches driving a display layer disposed between a viewing surface including a light-transmissive electrode and a second surface on the opposed side of the display layer from the viewing surface, the second surface including a driving electrode, the display layer including an electrophoretic medium comprising a fluid and first, second, third and fourth types of particles dispersed in the fluid (Lin illustrates in Fig. 1, at least four types of particles (labeled 1-4) which can display different color states.  The particles are located in an electrophoretic medium comprising a liquid and located between a light transmissive common electrode, 11 (located at a first/viewing surface side of a display layer) and a driving (pixel) electrode (located at a second surface side of a display layer), 12.  ([0069, 0070, 0074]));
wherein the first, second, third and fourth types of particles have respectively first, second, third, and fourth optical characteristics differing from one another, the first and third types of particles having charges of a first polarity and the second and fourth types of particles having charges of a second polarity, opposite the first polarity, and the first and third types of particles do not have the same charge magnitudes, and the second and fourth types of particles do not have the same charge magnitudes (The first, second, third and fourth types of particles represent colors (optical characteristics) Black, Yellow, Red and White.  Furthermore, Black has a high positive charge (magnitude), Yellow, a high negative charge, Red, a low positive charge and White, a low negative charge. [0069]);
the method comprising the following steps in order:
(i)  applying a first electric field having a high magnitude and the first or second polarity to drive the first or second types of particles towards the viewing surface, thereby causing the display layer to display the first or second optical characteristic at the viewing surface (See Fig. 26 (t25) and Fig. 3(b), applying a high positive charge (VH1, +15V) driving the first particle (black) towards the viewing surface ([0076]).  See also the opposite method of driving in Figs. 32, which would provide the second type of particle towards the viewing surface instead of the first);
(ii) applying a second electric field having the high magnitude and a negative polarity (Combination of Figs. 26 and 35, illustrate applying a second electric field having a high negative polarity (t32, VH2, -15V) or the combination of Figs. 32/34 illustrating the application of the second electric field having a high positive polarity);
(iii) applying a shaking pulse including at least four periods of the high magnitude electric field at the first polarity and at least four periods of the high magnitude electric field at the second polarity (Figs. 26/32/34/35 illustrate applying a shaking pulse having at least four period of high magnitude at the first polarity (VH1) and at least four periods of high magnitude at the second polarity (VH2).  See also, [0071]);
Although Lin illustrates a applying a third electric field having a high magnitude after the shaking pulse, Lin does not explicitly teach:
(iv) applying a third electric field having the high magnitude and the opposite polarity as step (i) 
However, in the same field of endeavor, Amundson illustrates in Fig. 17B of providing a third electric field having a same high magnitude and opposite polarity of a first electric field, as well as, applied after a shaking pulse.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of applying a first and third electric field and a shaking pulse, as taught by Lin in claim 1; to include the feature of applying a third electric field having the high magnitude and the opposite polarity as a first electric field, as disclosed by Amundson, to remove a portion of the structures formed by dielectrophoresis during a shaking pulse ([0121]).
to again drive the first or second types of particles towards the viewing surface, thereby causing the display layer to again display the first or second optical characteristic at the viewing surface (The combined features of Lin and Amundson provides an opposite polarity waveform for the third electric field to drive the second type particles towards the viewing surface).
Regarding dependent claim 13, Lin, as modified by Amundson, discloses the method of claim 12, wherein:
the first electric field is applied for the same time as the third electric field (See t25 and t26 of Fig. 26 of Lin and Fig. 17B of Amundson).
Regarding dependent claim 14, Lin, as modified by Amundson, discloses the method of claim 1, wherein:
(each of steps (i)-(iv) are repeated) (Lin does teach throughout the specification of repeating waveforms and the ability to repeat at least four steps in [0134-0144, 0195] and indicates the driving method provides the display with better tolerance of structural variations.  Amundson, Fig. 17B, illustrates a repeating method of signals.  Therefore, the combination of references disclose repeating steps i-iv).
Regarding dependent claim 15, Lin, as modified by Amundson, discloses the method of claim 12, wherein:
only the second or the first optical characteristic is displayed after completion of step (iv) (Using the combined features taught by Lin, as modified by Amundson, provides an opposite polarity signal after the shaking waveform.  Therefore, the second or first optical characteristics (black or yellow) would be displayed depending on the polarity of the first electric field).
Regarding dependent claim 16, although the combination of Lin and Amundson discloses the method of claim 1, they do not explicitly teach, wherein:
the first electric field is applied for more than 400 ms
However, Lin teaches in [0103, 0154, 0196] of providing longer positive waveforms of more than 200 msecs.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of claim 1 as taught by Lin, to have the first electric field applied for more than 400 ms, as suggested by Lin to make a color more intense ([0103, 0154]).
Regarding dependent claim 17, although the combination of Lin and Amundson discloses the method of claim 1, they do not explicitly teach, wherein:
the second electric field is applied for more than 100 ms
However, Lin teaches in [0130] of providing a high magnitude, negative polarity waveforms of more than 100 msecs. See t9, which is similar to the second (high magnitude, negative polarity) electric field of Fig. 35.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of claim 1 as taught by Lin, to have the second electric field applied for more than 100 ms, as suggested by Lin to make the display device have better tolerance of structural variations ([0144]).
Regarding dependent claim 18, Lin, as modified by Amundson, discloses the method of claim 1, wherein:
each period of the shaking pulse is applied for less than 80 ms (Lin teaches in [0071] a period duration of the shaking pulse lasting 40 msecs).
Regarding dependent claim 19, Lin, as modified by Amundson, discloses the method of claim 1, wherein:
each period of the shaking pulse is applied for about 40 ms (Lin teaches in [0071] a period duration of the shaking pulse lasting 40 msecs).
Regarding dependent claim 20, Lin, as modified by Amundson, discloses the method of claim 1, wherein:
each electric field is applied in a direction that is substantially perpendicular to the direction of Earth’s gravity (Depending on the orientation of the display device, the electric field would be substantially perpendicular to the direction of Earth’s gravity).

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Publication 20080150886 to Johnson discloses an electrophoretic display panel providing a shaking pulse between driving signals (See Fig. 5A) but does not teach all the limitations of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693